DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of the connection electrode contacts an upper surface of the signal line and a lateral surface of the active layer. The prior art does not disclose or suggest the method of claim 16, in particular the limitations of the connection electrode contacts an upper surface of the signal line and a lateral surface of the active layer. The prior art does not disclose or suggest the display apparatus of claim 20, in particular the limitations of the connection electrode and the first electrode are formed of the same material, and wherein the third surface of the first electrode is closer to the buffer layer than the second surface of the first electrode.
The closely related prior art, Jeong et al. (US 20170322471) discloses (Figs. 1-9) a display apparatus, comprising: a substrate (110); a light shielding layer (SL) and a signal line (DL) on the substrate; a buffer layer (120) on the light shielding layer and the signal line; an active layer (SM) on the buffer layer; a gate insulating film (140) on the active layer; a gate electrode (GE) on the gate insulating film; a protection layer (150) on the gate electrode; a first electrode (CNE) on the protection layer; and a connection electrode (BE1) configured to connect the signal line and the active layer with each other, wherein the light shielding layer (SL) and the 
However, the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of the connection electrode contacts an upper surface of the signal line and a lateral surface of the active layer. Claim 1 is therefore allowed, as are dependent claims 2-15. The prior art does not disclose or suggest the method of claim 16, in particular the limitations of the connection electrode contacts an upper surface of the signal line and a lateral surface of the active layer. Claim 16 is therefore allowed, as are dependent claims 17-19. The prior art does not disclose or suggest the display apparatus of claim 20, in particular the limitations of the connection electrode and the first electrode are formed of the same material, and wherein the third surface of the first electrode is closer to the buffer layer than the second surface of the first electrode. Claim 20 is therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871